UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6970


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CURTIS BURSTON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:04-cr-00371-F-2)


Submitted:   August 16, 2012                 Decided:   August 21, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Curtis Burston, Jr., Appellant Pro Se.    Kimberly Ann Moore,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Curtis    Burston,   Jr.,       appeals   district   court   orders

denying his motion for relief from his sentence and denying his

motion for reconsideration.       We have reviewed the record and the

district   court’s   orders,    and    affirm   on   the   reasoning    of   the

district court.      United States v. Burston, No. 5:04-cr-00371-F-2

(E.D.N.C. Apr. 25, 2012; May 17, 2012).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                       2